Citation Nr: 0740321	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1969 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision that reopened 
and denied the veteran's claim for service connection for 
PTSD on a de novo basis.  In February 2007, the veteran 
testified at a Board hearing.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). In this 
case, the issue was previously denied in January 2004.  Thus, 
this issue is phrased accordingly on the cover page.

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a May 2003 
decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for PTSD in May 
2003.  A January 2004 RO decision denied service connection 
for PTSD apparently on a de novo basis.  Those decisions were 
not appealed and are considered final.  38 U.S.C.A. § 7105; 
see also 38 C.F.R. § 20.304 (The filing of additional 
evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.).  

The evidence considered at the time of the January 2004 RO 
decision included the veteran's service personnel and medical 
records, post-service private and VA treatment records, and 
the veteran's own statements.  The RO initially denied 
service connection in May 2003 on the basis that the 
veteran's PTSD was neither incurred in nor was caused by 
service.  The RO noted that although the veteran was 
diagnosed with PTSD, the diagnosis was based on accounts of 
unverified stressors.  The RO indicated that it had not 
received a response to two letters from the veteran regarding 
his stressors.  It was reported that the veteran's medical 
records indicated that his claimed stressors were that his 
ship patrolled the waters at night and supplied gun support 
for the troops on land and that he stayed in down in the 
magazine for long periods of time unaware of what was going 
on above, that enemy fired on the ship from both sides, and 
that he was always afraid of being a victim of friendly fire.  
The RO noted that a two month window was required to verify 
the veteran's stressors.  The RO denied service connection 
for PTSD in January 2004 essentially on the basis that 
although the veteran submitted stressor statements in support 
of his claim, the statements did not include specific details 
to permit verification, and, therefore, the claim remained 
denied.  The RO also indicated that while the veteran had 
been seen and diagnosed with PTSD, the diagnosis was based on 
accounts of unverified stressors given by the veteran.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  His specialty was 
listed as a ship's serviceman.  It was noted that the veteran 
had three years, ten months, and nineteen days of foreign 
and/or sea service.  Such records showed that the veteran 
served on the USS Chandler during his period of service and 
that he received hostile fire pay for the months of December 
1970 and January through April 1971.  A December 2002 
response from the National Personnel Records Center (NPRC) 
indicated that the veteran served on the USS Chandler when it 
sailed in Vietnamese waters for the periods from 10/23/69 to 
11/20/69, 12/9/69 to 1/17/70, 12/8/70 (one day only), 
12/31/70 to 1/31/71, 2/9/71 to 2/25/71, 3/7/71 to 4/2/71, and 
4/17/71 to 4/23/71.  

The veteran's service medical records show no complaints of 
or treatment for PTSD.  Post-service private and VA treatment 
records showed treatment for disorders including psychiatric 
disorders and PTSD.  

A March 2002 VA treatment entry noted that the veteran 
reporting he was in the Navy from 1969 to 1973, that he was 
in Vietnam three times on a ship, and that each time was for 
five to seven days.  The veteran stated that the ship was 
involved in fights.  He also stated that he was on a 
destroyer many times and that he was exposed to enemy fire 
when the destroyer was cruising on the river.  He indicated 
that he was not injured and that he did not witness any 
soldiers being injured when in fights.  The diagnoses 
included dysthymic disorder and history of alcohol and drug 
abuse.  

A May 2002 treatment entry related diagnoses of PTSD, 
chronic, and polysubstance abuse, in remission.  Another May 
2002 entry noted that the veteran's service included a combat 
history and disciplinary problems.   It was reported that he 
was in Vietnam from 1969 to 1973 and that his specialty was 
as a storekeeper.  The veteran stated that he served on the 
USS Chandler and that he was stationed on the gun line when 
the shore was patrolled.  He indicated that he helped in 
shelling the shore.  A diagnosis was not provided at that 
time.  

A December 2002 VA psychiatric consultation report noted the 
veteran reporting that a good portion of his time in the 
service was spent on a destroyer off the coast of Vietnam.  
He stated that he worked as a gun loader and that he also 
worked in the magazine in the fan tail.  He related that he 
was constantly afraid of being hit by enemy fire when he was 
aboard the ship.  The diagnoses included PTSD and polydrug 
dependence, in remission.  

In his PTSD questionnaire received in September 2003, the 
veteran reported that during each of his tours, he was on gun 
mounts providing gun support for long periods.  He indicated 
that he was unable to leave because the guns would become hot 
and cause miss fires and hang fires.  The veteran also stated 
that he stopped in hospitals in different ports to visit the 
wounded and dying because he felt it was the least he could 
do.  He noted they would make trips on the destroyer where 
they would shoot at the shore and they would return fire.  He 
related that the ship would have to back out and that the 
outdated ship could break down in the process turning them 
into sitting ducks.  The veteran noted that they were close 
enough to land that he could hear men screaming and hollering 
for help.  He stated that he would have to walk guard duty at 
night on a slow moving ship patrolling the coast when he 
could hear and see fighting.  

The evidence received since the January 2004 RO decision 
includes deck logs from the USS Chandler dated from November 
1969 to January 1971, additional VA treatment records, and 
statements and testimony from the veteran.  

The deck logs from the USS Chandler dated from November 1969 
to January 1971, indicate that the ship was involved in 
firing on targets and providing rocket support as well as 
entering Danang Harbor.  There was a notation that the ship 
steamed in company with ships including the USS 
Constellation.  There was no specific reference to the ship 
receiving incoming fire during that period.  

An April 2003 VA treatment report, that was not of record at 
the time of the January 2004 RO decision, noted that the 
veteran reported that he provided gun support on the USS 
Chandler.  He stated that his ship participated in 
crash/pilot rescue operations in the South China Sea.  The 
diagnoses included PTSD.  

At the February 2007 Board hearing, the veteran testified as 
to additional stressors.  He stated that when the USS 
Chandler went to battle stations he loaded projectiles into 
the barrel to be fired.  He reported that he also worked in 
the magazine where the ammunition was stored.  The veteran 
stated that he also stood watches, armed and unarmed, when 
the ship would be on patrol.  He indicated that when he was 
on the gun line he was involved in firing at shore targets 
and aircraft.  He related that there was return fire from the 
land when they were close enough for shore patrol.  The 
veteran indicated that he had been close enough to the shore 
line to hear men crying and hollering and to see tracer fire 
on the land.  He noted that they would go into a river and 
shoot both sides and then the ship would have to turn around 
and go back out.  He stated that they would take fire when 
they went into the river and that the ship would also break 
down regularly.  The veteran also indicated that he was 
afraid of hang fires and misfires when they were shooting the 
guns and that he was also afraid of drowning.  

The veteran stated that there were at least two occasions 
while they were out to sea that they had to go to combat 
stations and fire and that they would be "chasing" the 
carriers in order to provide gun support and protection for 
them.  He stated that he witnessed two planes crash and that 
they hit the fantail of the carriers and that they rescued 
the pilots who were alive.  He indicated that each of the 
plane crashes occurred on two different cruises.  The veteran 
noted, as to the carriers, that they "chased" the USS Kitty 
Hawk and the USS Constellation.  He further reported that 
they went to general quarters one time when a squadron of 
planes were coming after them.  

The Board observes that the evidence available at the time of 
the January 2004 RO decision did not include the veteran's 
testimony as to witnessing planes crash into on two occasions 
or the names of the USS Kitty Hawk and the USS Constellation.  
The veteran stated that they rescued pilots of the two 
crashes.  The veteran also reported similar information 
pursuant to an April 2003 VA treatment report.  The evidence 
also did not include the deck logs from the USS Chandler 
dated from November 1969 to January 1971, that noted that the 
ship was involved in firing on targets and providing rocket 
support, that the ship entered Danang Harbor, and that the 
ship steamed in company with ships including the USS 
Constellation.  As noted previously, the May 2003 RO decision 
denied service connection for PTSD, in part, because the 
veteran's stressors were unverified.  The RO denied service 
connection for PTSD in January 2004 essentially again on the 
basis that his stressors were not verified.  

The Board finds that the additional more specific stressors, 
including the plane crashes, are evidence that is both new 
and material because the claim was previously denied on the 
basis that the veteran's stressors were unverified, and for 
that matter, unverifiable.  

As noted above, for the sole purpose of determining whether 
new and material evidence has been submitted, the evidence 
provided is presumed credible.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate his claim, 
and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the January 
2004 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran has reported various stressors, including serving 
aboard the USS Chandler when it received incoming fire, and 
witnessing planes crash into aircraft carriers, apparently 
the USS Kitty Hawk and the USS Constellation.  

At the February 2007 Board hearing, the veteran testified as 
to additional stressors.  He stated that when the USS 
Chandler went to battle stations he loaded projectiles into 
the barrel to be fired.  He reported he also stood watches, 
armed and unarmed, when the ship would be on patrol.  He 
indicated that when he was on the gun line he was involved in 
firing at shore targets and aircraft.  He related that there 
was return fire from the land when they were close enough for 
shore patrol.  He noted that they would go into a river and 
shoot both sides and then the ship would have to turn around 
and go back out.  He stated that they would take fire when 
they went into the river.  The veteran stated that there were 
at least two occasions while they were out to sea that they 
had to go to combat stations and fire and that the would be 
"chasing" the carriers in order to provide gun support and 
protection for them.  He stated that he witnessed two planes 
crash and that they hit the fantail of the carriers and that 
they rescued the pilots who were alive.  He indicated that 
each of the plane crashes occurred on two different cruises.  
The veteran noted, as to the carriers, that they "chased" 
the USS Kitty Hawk and the USS Constellation.  He further 
reported that they went to general quarters one time when a 
squadron of planes were coming after them.  He could not 
recall the dates.

The Board notes that a December 2002 response from the NPRC 
indicated that the veteran served on the USS Chandler when it 
sailed in Vietnamese waters for the periods from 10/23/69 to 
11/20/69, 12/9/69 to 1/17/70, 12/8/70 (one day only), 
12/31/70 to 1/31/71, 2/9/71 to 2/25/71, 3/7/71 to 4/2/71, and 
4/17/71 to 4/23/71.  The deck logs from the USS Chandler 
dated from November 1969 to January 1970 indicate that the 
ship was involved in firing on targets and providing rocket 
support as well as entering Danang Harbor.  There was a 
notation that the ship steamed in company with ships 
including the USS Constellation.  There was no specific 
reference to the ship receiving incoming fire for that 
period.  

In light of the above, the Board finds that an attempt to 
obtain deck logs from the USS Chandler for the periods from 
12/8/70 (one day only), 12/31/70 to 1/31/71, 2/9/71 to 
2/25/71, 3/7/71 to 4/2/71, and 4/17/71 to 4/23/71 through 
official sources such as the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or the Naval Historical 
Center.  

Additionally, the Board notes that the veteran reported at 
the January 2007 Board hearing that he was receiving 
additional treatment at the Philadelphia, Pennsylvania VA 
Medical Center and that he had received treatment at the 
Martinsburg, West Virginia Medical Center.  As there are 
further VA treatment records that may be pertinent to the 
veteran's claim, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Accordingly, this issue is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD since March 2006 from 
the Philadelphia, Pennsylvania VA Medical 
Center and the Martinsburg, West Virginia 
VA Medical Center.  

2.  Request deck logs for the USS 
Chandler from the U.S. Army and Joint 
Services Records Research Center, or 
other official source for the periods 
12/8/70, 12/31/70 to 1/31/71, 2/9/71 to 
2/25/71, 3/7/71 to 4/2/71, and 4/17/71 to 
4/23/71.  If more detailed information is 
needed for this research, the veteran 
should be given an opportunity to provide 
it.  

3.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA examination to determine whether 
he has PTSD related to a confirmed 
service-related stressor.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


